DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered. Claims 1-17 are pending.

Response to Arguments
Applicant’s arguments, see page 9, filed January 20, 2022, with respect to the rejection(s) of claim(s) 1, 4 and 12 under Boston (US 2010/02349421) in view of Parkin (US 2011/0194941) in view of Merz (US Patent 4,966,527) and in further view of Fameau (US 2014/0030105), and claims 6 and 14 under Parkin (US 2011/0194941) in view of Merz (US Patent 4,966,527) and in further view of Fameau (US 2014/0030105) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ebert (US 2012/0207608). As noted in the AFCP Interview, Ebert discloses a composite blade 1 with a composite fitting 2 which can be formed separately and adhesively attached by gluing, as an alternative to comolding (see pars. 60-62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boston (US 2010/0239421) in view of Parkin (US 2011/0194941) in view of Ebert (US 2012/0207608) and in view of Merz (US Patent 4,966,527) and in further view of Fameau (US 2014/0030105).
In regards to claim 1, Boston discloses an aviation turbine engine (10) having at least one unducted rotary propeller having a plurality of blades (40, Figs. 1-2).
Boston does not disclose each blade comprising: 
a blade body made of composite material comprising fiber reinforcement and a first matrix, the fiber reinforcement of the blade body presenting three-dimensional weaving, said blade body extending transversally in a transverse direction between a leading edge and a trailing edge and longitudinally in a longitudinal direction between a root and a tip; 
a protective fitting for protecting the leading edge and made of composite material having fiber reinforcement and a second matrix, said fitting being bonded onto the leading edge of the blade body after densification of the blade body and solely using adhesive, said fitting extending longitudinally from the tip of said blade body and over the entire length of the leading edge and extending along the transverse direction a first end and a second end, said fitting being formed from a dry fiber preform that is injection molded; and
a polyurethane film for providing protection against erosion covering the blade body, the adhesive and the fitting,
wherein, in a transverse cross section of the blade, a thickness of the adhesive provided between a forward transverse end of the leading edge and the second end of protective fitting along a transverse direction is greater than a thickness of the adhesive provided between the blade body and the first end of the protective fitting, and the adhesive is provided between the blade body and 
Parkin discloses a blade (10) comprising: 
a blade body made of composite material comprising fiber reinforcement and a first matrix (par. 13), the fiber reinforcement of the blade body presenting three-dimensional weaving (par. 13), said blade body extending transversally in a transverse direction between a leading edge and a trailing edge and longitudinally in a longitudinal direction between a root (24) and a tip (20, Fig. 1a);
a protective fitting (17) for protecting the leading edge and made of composite material having fiber reinforcement and a second matrix (par. 14), said fitting extending longitudinally from the tip of said blade body and over the entire length of the leading edge and extending along the transverse direction between a first end and a second end (Fig. 1A, Fig. 2), said fitting being formed from a dry fiber preform (10, pars. 13-14) that is injection molded (pars. 14, 19-20; step 48).
Boston which discloses an aviation turbine engine having at least one unducted rotary propeller having a plurality of blades, is silent about the construction of the plurality of blades. Parkin, which is also directed to turbine composite blades including propellers (see par. 13), discloses a composite blade construction which enables the sheathing to be formed in a single molding step eliminating the cost of additional tooling and an adhesive bonding and curing step, and further increases the wear life (par. 23). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the engine of Boston by providing each blade with a blade body made of composite material comprising fiber reinforcement and a first matrix, the fiber reinforcement of the blade body presenting three-dimensional weaving, said body extending transversally in a transverse direction between a leading edge and a trailing edge and longitudinally in a longitudinal direction between a root and a tip; a protective fitting for protecting the leading edge, and made of composite material having fiber reinforcement and a second matrix, said fitting being adhesively bonded onto the leading edge of the blade body using adhesive, said fitting extending longitudinally from the tip of said blade body and over the entire length of the leading edge and extending along the transverse direction between a first end and a second 
Ebert further discloses a fitting (2) being bonded onto the leading edge of the blade body after densification of a blade body (1) and soley using adhesive (“gluing” pars. 60-61), as an alternative to comolding the sheathing with the blade body.
Boston, as modified by Parkin, is directed to a fitting being formed with blade body, however does not disclose the fitting being bonded after densification of the blade body solely using adhesive. Ebert, which is also directed to a composite blade with a composite fitting (see par. 57), discloses forming the fitting separately as an alternative to comolding the fitting together to enable corrective machining of the fitting before it is secured to the turbine blade (par. 62). Thus, it would have been to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the engine of Boston, by providing said fitting being bonded onto the leading edge of the blade body after densification of a blade body and soley using adhesive, as taught by Ebert, to enable corrective machining of the fitting before it is secured to the turbine blade (Ebert par. 62).
	Merz further discloses a polyurethane film (12 which envelops the entire blade outside hub 3, see claim 17) for providing protection against erosion covering the composite blade.
	Boston comprises a plurality of blades, which has been modified by Parkin as set forth above, to have a composite structure, however does not disclose the composite blades with a polyurethane film. Merz, which is also directed to a composite blade, discloses providing an overlay to provide erosion resistance for the entire blade. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the engine of Boston by providing a polyurethane film for providing protection against erosion covering the blade, as taught by Merz, such that the film covers the blade body and the fitting, to provide erosion resistance for the entire blade.
Fameau further discloses in a transverse cross section of the blade, a thickness of the adhesive (40) provided between a forward transverse end of a leading edge (12) and the second end of protective fitting  (Figs. 2-3b, pars. 46-47, 54-55), and the adhesive is provided (par. 60) between the blade body and the first end of the protective fitting (at 30) and has a transverse thickness between a edge of the blade body (not labeled, see Figs. 3a, 3b) and an edge of a first end of the fitting (29).
	Boston, as modified above by Parkin, discloses composite blades with adhesive joining the fitting to the blade body, however does not disclose the relative thicknesses of the adhesive and the adhesive with a transverse thickness at the edge of the fitting and the edge of the blade body. Fameau, which is also directed to an adhesive connection between a blade body and a protective fitting, discloses a greater thickness at an end adjacent to the leading edge and adhesive between the blade body and the first end of the protective fitting which accommodates the adhesive for the joining of the components, and allows the geometry of the airfoil to be adapted to that of the protective fitting while still remaining compatible with the strength needs of the blade (pars. 46-47, 61). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the engine of Boston by providing a thickness of adhesive provided between a forward transverse end of a leading edge and a second end of protective fitting along a transverse direction is greater than a thickness of the adhesive provided between the blade body and the first end of the protective fitting and the adhesive is provided between the blade body and the first end of the protective fitting and has a transverse thickness between an edge of the blade body and an edge of the first end of the fitting, as taught by Fameau, such that the polyurethane film is covering the adhesive, to accommodate the adhesive for the joining of the components, and to allow the geometry of the airfoil to be adapted to that of the protective fitting while still remaining compatible with the strength needs of the blade (Fameau pars. 46-47, 61).
	In regards to claim 4, the modified engine of Boston comprises the leading edge of the blade body presents a tenon shape in cross-section, and the fitting presents a U-shape in cross-section so that the fitting restores the aerodynamic profile to the leading edge (Parkin Fig. 2).
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boston (US 2010/0239421) in view of Parkin (US 2011/0194941) in view of Ebert (US 2012/0207608) in view of Merz (US Patent 4,966,527) and in view of Fameau (US 2014/0030105), and in further view of Parkin (US 2011/0052405).
In regards to claim 2, the modified engine of Boston lacks at least one fiber layer presenting two-dimensional weaving.
Parkin ‘405 discloses at least one fiber layer presenting two-dimensional weaving (see 64, par. 20, Fig. 3).
Boston comprises a plurality of blades, which has been modified by Parkin as set forth above, to have a composite structure, however does not explicitly disclose providing two-dimensional weaving. Parkin ‘405, which is also directed to a composite blade, discloses providing two-dimensional weaving to give the composite material strength at the desired orientation (par. 20). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the engine of Boston by providing at least one fiber layer presenting two-dimensional weaving, as taught by Parkin ‘405, to give the composite material strength at the desired orientation (Parkin ‘405 par. 20).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boston (US 2010/0239421) in view of Parkin (US 2011/0194941) in view of Ebert (US 2012/0207608) in view of Merz (US Patent 4,966,527) and in view of Fameau (US 2014/0030105), and in further view of Dambrine (US 2006/0257260).
In regards to claim 3, the modified engine of Boston discloses a variety of composite construction (see Parkin ‘941 pars. 13, 17), however does not disclose the dry fiber preform presents three-dimensional weaving.

Boston, as modified by Parkin, discloses composite blades however does not disclose the dry fiber preform presents three-dimensional weaving. Danbrine, which is also directed to a composite blade for a turbine engine, discloses a composite blade part formed of three-dimensional weaving which reduces weight, reduces production time, and eliminates delamination often experienced with 2D woven articles. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the engine of Boston, by providing the dry fiber preform presents three-dimensional weaving, as taught by Dambrine, to reduce weight, to reduce production time, and to eliminate delamination often experienced with 2D woven articles.

Claims 5, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boston (US 2010/0239421) in view of Parkin (US 2011/0194941) in view of Ebert (US 2012/0207608) in view of Merz (US Patent 4,966,527) and in view of Fameau (US 2014/0030105), and in further view of Hodgson (US 2015/0044056).
In regards to claims 5 and 11, the modified engine of Boston comprises a cross-section of the fitting appears to present a constant thickness around the leading edge (Parkin Fig. 2).
Furthermore, Hodgson discloses a cross-section of a fitting presents a constant thickness around the leading edge (par. 7).
Boston, as modified by Parkin, discloses composite blades which appear to have fittings with constant cross section. Hodgson, which is also directed to a composite blade for a turbine engine with a fitting, discloses a cross-section of a fitting presents a constant thickness around the leading edge, which reduces cost and materials for the construction of the fitting. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the engine of Boston, by providing a cross-section of a fitting presents a constant thickness around the leading edge, as taught by Hogdson, to reduce cost and materials for the construction of the fitting.

	The modified engine of Boston lacks the fitting presents a constant thickness around the leading edge.
Hodgson discloses a cross-section of a fitting presents a constant thickness around the leading edge (par. 7).
Boston, as modified by Parkin, discloses composite blades which appear to have fittings with constant cross section. Hodgson, which is also directed to a composite blade for a turbine engine with a fitting, discloses a cross-section of a fitting presents a constant thickness around the leading edge, which reduces cost and materials for the construction of the fitting. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the engine of Boston, by providing a cross-section of a fitting presents a constant thickness around the leading edge, as taught by Hodgson, to reduce cost and materials for the construction of the fitting.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkin (US 2011/0194941) in view of Ebert (US 2012/0207608) in view of Merz (US Patent 4,966,527) and in further view of Fameau (US 2014/0030105).
In regards to claim 6, Parkin discloses a method of fabricating a blade (10) comprising: 
fabricating a blade body made of composite material comprising fiber reinforcement densified by a first matrix (par. 13), said blade body extending transversally in a transverse direction between a leading edge and a trailing edge and longitudinally in a longitudinal direction between a root (24) and a tip (20, Fig. 1a), the fiber reinforcement of the blade body presenting three-dimensional weaving (par. 13);
fabricating a protective fitting (17) for protecting the leading edge and made of composite material having fiber reinforcement densified by a second matrix (par. 14), the fitting extending longitudinally from the tip of said blade body and over the entire length of the leading edge (Fig. 1a) and extending along the transverse direction between a first end and a second end and the fitting (Fig. 2) being formed from a dry fiber preform (10, pars. 13-14) that is injection molded (pars. 14, 19-20; step 48);
bonding the fitting onto the leading edge of the blade body, said fitting extending longitudinally from the tip of said blade body and over the entire length of the leading edge (Fig. 1A which does not includes root 24).
Parkin does not disclose: 
bonding the fitting soley using adhesive and after densification of the blade body,
forming a polyurethane film on the blade body and the fitting so as to cover the blade body, the adhesive, and the fitting with said polyurethane film,
wherein, in a transverse cross section of the blade: 
a thickness of the adhesive provided between a forward transverse end of the leading edge and the second end of protective fitting along a transverse direction is greater than a thickness of the adhesive provided between the blade body and the first end of the protective fitting, and
the adhesive is provided between the blade body and the first end of the protective fitting and has a transverse thickness between an edge of the blade and an edge of the first end of the fitting that is covered by the polyurethane film.
Ebert discloses bonding a fitting (2) soley using adhesive (“gluing” pars. 60-61) and after densification of a blade body (1), as an alternative to comolding the sheathing with the blade body.
Parkin, discloses a fitting being adhesively bonded to the body, however does not disclose the fitting being bonded after densification of the blade body solely using adhesive. Ebert, which is also 
Merz discloses forming a polyurethane film on a blade (12 which envelops the entire blade outside hub 3, see claim 17) for providing protection against erosion covering the composite blade.
	Parkin discloses a method for fabricating a composite blade, however does not disclose the composite blades with a polyurethane film. Merz, which is also directed to a composite blade, discloses providing an overlay to provide erosion resistance for the entire blade. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the method of fabricating a blade of Parkin, by providing a polyurethane film so as to cover the blade with the polyurethane film, as taught by Merz, such that the film is formed on and covers the blade body and the fitting, to provide erosion resistance for the entire blade.
Fameau discloses a thickness of the adhesive (40) provided between a forward transverse end of a leading edge (12) and the second end of protective fitting (20) along a transverse direction (4, par. 47) is greater than a thickness of the adhesive provided between the blade body and a first end of the protective fitting (Fig. 2, par. 46), and the adhesive is provided (par. 60) between the blade body and the first end of the protective fitting (at 30) and has a transverse thickness between a edge of the blade body (not labeled, see Figs. 3a, 3b) and an edge of a first end of the fitting (29).
	Parkin discloses a method of manufacturing composite blades with adhesive bonding of the fitting to the blade body (Parkin par. 14), however does not disclose the relative thicknesses of the adhesive and adhesive between the blade body and the first end of the protective fitting. Fameau, which is also directed to an adhesive connection between a blade body and a protective fitting, discloses a greater 
	Note that the recitation of “for an unducted rotary propeller of an aviation turbine engine” in the preamble is being interpreted as intended use. As set forth in MPEP 2111.02(II), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). In this case, the recitation of “for an unducted rotary propeller of an aviation turbine engine” appears to be an intended use with the method of fabricating the blade fully set forth by the recited steps in the body of the claims. Accordingly, the intended use “for an unducted rotary propeller of an aviation turbine engine” does not appear to be positively recited.
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkin (US 2011/0194941) in view of Ebert (US 2012/0207608) in view of Merz (US Patent 4,966,527) and in view of Fameau (US 2014/0030105) and in further view of Parkin (US 2011/0052405).
The modified method of Parkin lacks at least one fiber layer presenting two-dimensional weaving.
Parkin ‘405 discloses at least one fiber layer presenting two-dimensional weaving (see 64, par. 20, Fig. 3).
Parkin discloses a dry fiber perform, however does not explicitly disclose providing two-dimensional weaving. Parkin ‘405, which is also directed to a composite blade, discloses providing two-dimensional weaving to give the composite material strength at the desired orientation (par. 20). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of Parkin by providing at least one fiber layer presenting two-dimensional weaving, as taught by Parkin ‘405, to give the composite material strength at the desired orientation (Parkin ‘405 par. 20).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkin (US 2011/0194941) in view of Ebert (US 2012/0207608) in view of Merz (US Patent 4,966,527) and in view of Fameau (US 2014/0030105), and in further view of Dambrine (US 2006/0257260).
The modified method of Parkin comprises a dry fiber perform, however does not disclose the dry fiber preform presents three-dimensional weaving.
Dambrine discloses a preform for a composite blade with the dry fiber preform presents three-dimensional weaving (par. 6). 
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkin (US 2011/0194941) in view of Ebert (US 2012/0207608) in view of Merz (US Patent 4,966,527) and in view of Fameau (US 2014/0030105), and in further view of Laurenceau (WO 2015/004362 A1, see translation provided on November 2, 2020).
In regards to claim 9, the modified method of Parkin comprises the leading edge of the blade body presents a tenon shape in cross-section (as modified by Fameau Fig. 2 which incorporates cavity 4) and the fitting presents a U-shape in cross-section so that the fitting restores the aerodynamic profile of the leading edge (Parkin Fig. 2, also see Fameau Fig. 2).
The modified method of Parkin lacks prior to adhesively bonding the fitting on the leading edge of the blade body a step of machining the leading edge of the blade body so as to impart a tenon-shaped cross-section thereto.
Laurenceau discloses a step of machining the blade body (20) after being formed but before being attached to a sheathing (30, see Fig. 3), so as to impart the desired shaped cross-section (English translation page 11, lines 439). 
Parkin discloses adhesive bonding the fitting on the leading edge of the blade body, however does not disclose machining the blade body. Laurenceau, which is also directed to a composite blade, discloses machining the blade body before assembling the blade body with the protective layer to ensure that the .

Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkin (US 2011/0194941) in view of Ebert (US 2012/0207608) in view of Merz (US Patent 4,966,527) in view of Fameau (US 2014/0030105) in view of Laurenceau (WO 2015/004362 A1) and in further view of Hodgson (US 2015/0044056).
In regards to claim 10, the modified method of Parkin comprises the cross-section of the fitting which appears to present a constant thickness around the leading edge (Parkin Fig. 2).
Furthermore, Hodgson discloses a cross-section of a fitting presents a constant thickness around the leading edge (par. 7).
Parkin discloses composite blades which appear to have fittings with constant cross section. Hodgson, which is also directed to a composite blade for a turbine engine with a fitting, discloses a cross-section of a fitting presents a constant thickness around the leading edge, which reduces cost and materials for the construction of the fitting. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of Parkin, by providing a cross-section of a fitting presents a constant thickness around the leading edge, as taught by Hogdson, to reduce cost and materials for the construction of the fitting.
In regards to claim 15, the modified method of Parkin comprises the leading edge of the blade body presents a tenon shape in cross-section (as modified by Fameau Fig. 2 which incorporates cavity 4) and the fitting presents a U-shape in cross-section so that the fitting restores the aerodynamic profile of the leading edge (Parkin Fig. 2, also see Fameau Fig. 2).
The modified method of Parkin lacks prior to adhesively bonding the fitting on the leading edge of the blade body a step of machining the leading edge of the blade body so as to impart a tenon-shaped cross-section thereto, and the fitting has a cross-section with a constant thickens around the leading edge.

Parkin discloses adhesive bonding the fitting on the leading edge of the blade body, however does not disclose machining the blade body. Laurenceau, which is also directed to a composite blade, discloses machining the blade body before assembling the blade body with the protective layer to ensure that the components are fit together, Thus, it would have been obvious to further modify the method of Parkin by machining the blade body so as to impart the desired shaped cross-section as taught by Laurenceau, such that a tenon-shaped cross section is imparted, to ensure the components properly fit together.
Hodgson discloses a cross-section of a fitting presents a constant thickness around the leading edge (par. 7).
Parkin discloses composite blades which appear to have fittings with constant cross section. Hodgson, which is also directed to a composite blade for a turbine engine with a fitting, discloses a cross-section of a fitting presents a constant thickness around the leading edge, which reduces cost and materials for the construction of the fitting. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the method of Parkin, by providing a cross-section of a fitting presents a constant thickness around the leading edge, as taught by Hogdson, to reduce cost and materials for the construction of the fitting.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boston (US 2010/0239421) in view of Parkin (US 2011/0194941) in view of Ebert (US 2012/0207608) in view of Merz (US Patent 4,966,527) and in view of Fameau (US 2014/0030105), and in further view of Collis (US 2018/0111332).
In regards to claim 16, the modified engine of Boston are silent about whether the protective fitting is spaced apart entirely in said transverse cross section of the blade from the blade body using said 
Collis discloses a protective fitting (2) is spaced apart entirely in a transverse cross section (IV, Fig. 3) of the blade (100) from the blade body using adhesive (9) so that no contact exists in said transverse cross section of the blade between the protective fitting and the blade body (Fig. 4).
Boston comprises a plurality of blades, which has been modified by Ebert, to be adhesively bonded, however it is not clear whether in a tranverse profile there is no contact in between the blade and the fitting. Collis, which is also directed to a blade with an adhesively attached fitting, discloses no contact exists in said transverse cross section of the blade between the protective fitting and the blade body which ensures the gap is filled with adhesive and matches the gap (pars. 40-41). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the engine of Boston by providing the protective fitting is spaced apart entirely in said transverse cross section of the blade from the blade body using said adhesive so that no contact exists in said transverse cross section of the blade between the protective fitting and the blade body, as taught by Collis, to ensures the gap is filled but not overfilled with adhesive and to maintain adhesive effectiveness (pars. 40-41).
In regards to claim 17, the modified engine of Boston comprises in said transverse cross section of the blade, an entire region (Collis 26) extending from the forward transverse end of the leading edge and the second end of protective fitting is filled with said adhesive (Collis Fig. 4; also see Fameau Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
2/2/2022



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        2/11/2022